COPE, J.
(specially concurring).
I concur that there was no abuse of discretion in the trial court’s decision not to grant a further recess of the trial to locate a missing defense witness, Eric Sor-enson, after already having recessed for twenty-four hours for that purpose. The witness had been subpoenaed, but failed to appear, apparently because of threats by persons in the neighborhood where he lived.
This was a prosecution for first degree murder and aggravated battery. The defendant admitted the shootings, but testified that they were done in self defense.
Defense counsel indicated that the missing witness would corroborate part of defendant’s account of the fight that led up to the shooting. See TR. 458. There was *1282no indication, however, that Sorenson would testify about the circumstances of defendant’s shooting of the decedent and another person at the end of the fight.
On the information presented to the trial judge, the judge could reasonably conclude that there was no realistic prospect of locating the witness during a further continuance, and that the defense mid-trial request for a one week continuance was excessive under the circumstances. The denial of the second continuance was within discretion.